Case 1:19-cr-00165-LEK Document 24 Filed 09/24/20 Page 1 of 4                PageID #: 251

                                      MINUTES



 CASE NUMBER:             CRIMINAL NO. 19-00165 LEK
 CASE NAME:               USA vs. Barbara Williams
 ATTYS FOR PLA:           Gregg Paris Yates
                          Kenneth M. Sorenson
 ATTYS FOR DEFT:          Birney B. Bervar
 INTERPRETER:             Darsie Ing-Dodson


       JUDGE:      Leslie E. Kobayashi            REPORTER:        Debi Read

       DATE:       09/24/2020                     TIME:             11:00 am - 11:30 am


COURT ACTION: EP: Sentencing to Count 1 of the Felony Information as to defendant
Barbara Williams held.

Defendant Barbara Williams present via video conference.

The defendant was asked by the court about consenting to proceed by video conference,
and she consented. The court made the finding pursuant to Section 15002(b)(2) of the
Coronavirus Aid Relief and Economic Security Act, also known as the CARES Act that
felony sentencing under Rule 32 cannot be conducted in person without seriously
jeopardizing public health and safety. The Court further finds the following specific reasons
exist that this sentencing for the defendant, Barbara Williams, cannot be further delayed
without serious harm to the interest of justice; thus the hearing must be conducted by video
teleconference.
        First, on August 13, 2020, the Chief Judge of the District of Hawaii made the
appropriate findings as required under the CARES Act that the change of plea and
sentencing hearings cannot be conducted in person without seriously jeopardizing public
health and safety.
        Two, on August 13, 2020, the Chief Judge of the District of Hawaii issued a
temporary general order limiting in-court hearings and delaying jury trials until October 13,
2020, because of COVID-19 pandemic.
        Three, on August 18, 2020, Mayor Kirk Caldwell for the County of Honolulu issued
his order 2020-24 ordering residents to stay at home until September 16, 2020, because of
the COVID-19 pandemic.
        Fourth, the State of Hawaii Governor David Ige issued his 12th proclamation related
to the COVID-19 emergency and extended mandatory self-quarantine for interisland and
Case 1:19-cr-00165-LEK Document 24 Filed 09/24/20 Page 2 of 4                  PageID #: 252

out-of-state travellers through September 30, 2020.
        The Court concludes that this sentencing hearing cannot be further delayed without
serious harm to the interest of justice. If the Court were to delay this hearing until it could
be held in person, it would add to the backlog of the criminal and civil cases facing the
court when normal operations resume. With regard to Ms. Williams’ specific case, the
hearing cannot be further delayed without serious harm to the interest of justice because
Ms. Williams has been released pending sentencing and she has been under Pretrial Services
supervision for more than two years. She entered her waiver of indictment and guilty plea
on December 18, 2019 to this specific charge, and has been pending sentencing with regard
to this matter.

Defendant plead guilty to Count 1 of the Felony Information on 12/18/2019 and was
adjudged guilty.

Parties have reviewed the Presentence Report and it is placed in the record under seal.

Court findings made as to the applicable sentencing guidelines. Court adopts the factual
findings of the PSR.

Court notes the aggravating and mitigating factors related to Defendant’s Sentencing.

Recommendations by counsel as to proposed sentence heard.

Allocution by Defendant

Court’s proposed sentence stated. No legal objections to the proposed sentence. Court
imposes sentence:

SENTENCE:
Probation: FIVE (5) YEARS with ONE HUNDRED EIGHTY (180) DAYS OF HOME
CONFINEMENT

Fine: $0.00 (no fine imposed)

Restitution: $57,631.78

Special Assessment: $100.00

Conditions of Supervised Release:

You must abide by the mandatory and standard conditions of supervision, including the
following conditions:

You must refrain from any unlawful use of a controlled substance. You must submit to one
drug test within 15 days of commencement of supervision and at least two drug tests
thereafter but no more than eight valid drug tests per month during the term of supervision.
Case 1:19-cr-00165-LEK Document 24 Filed 09/24/20 Page 3 of 4                 PageID #: 253

(mandatory condition) - WAIVED -

You must cooperate in the collection of DNA as directed by the probation officer.
(mandatory condition)

You must make restitution in accordance with 18 U.S.C. § 2248, 2259, 2264, 2327, 3663,
3663A, and 3664. (mandatory condition)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013. (mandatory
condition)

You must notify the court of any material change in your economic circumstances that
might affect your ability to pay restitution or a special assessment. (mandatory condition)

You must report to the probation office in the federal judicial district where you are
authorized to reside within 72 hours of the time you are sentenced, unless the probation
officer instructs you to report to a different probation office or within a different time
frame. (standard condition)

You must abide by the following special conditions:

1.     You will be monitored by Voice Recognition for a period of 180 days, and you must
       follow the rules and regulations of the location monitoring program, pursuant to the
       Participant's Agreement. You are restricted to your residence at all times except for
       medical necessities and court appearances or other activities specifically approved
       by the court. You shall earn leave as determined by the probation officer. You must
       pay the costs of the program, as directed by the probation officer.

2.     Restitution of $57,631.78 is due to the victims identified in PSR Attachment A. Any
       unpaid balance is to be paid during the period of supervision in monthly installments
       of 10% of your gross monthly income, commencing 30 days after the start of
       supervision. The court may order that this requirement be changed from time to time
       as your circumstances warrant, but no court order shall be required for your
       voluntary agreement to pay more than the court-ordered amount. Interest is waived.
       Payments must be made by payroll deduction, when applicable. You must notify the
       probation officer of any change in your financial circumstances that affect your
       ability to pay. Your financial circumstances must be reviewed by the probation
       officer on at least an annual basis. The victims’ recovery is limited to the amount of
       their loss and the defendant’s liability for restitution ceases if and when the victims
       receive full restitution.

3.     You must provide the probation officer access to any requested financial information
       and authorize the release of any financial information. The probation office may
       share financial information with the U.S. Attorney’s Office.

4.     You must apply all monies received from income tax refunds, lottery winnings,
Case 1:19-cr-00165-LEK Document 24 Filed 09/24/20 Page 4 of 4                  PageID #: 254

       inheritance, judgments and any anticipated or unexpected financial gains to the
       outstanding court-ordered financial obligation, at the discretion and direction of the
       court.

5.     You must not incur new credit charges, or open additional lines of credit, or apply
       for any loans without the prior approval of the probation officer. You must not
       borrow money or take personal loans from any individual without the prior approval
       of the probation officer.

6.     You must maintain a single personal bank account, separate and apart from your
       spouse, any family members or others, into which all income, financial proceeds, and
       gains must be deposited and from which all expenses must be paid.

7.     You must submit your person, property, house, residence, vehicle, papers, or office,
       to a search conducted by a United States Probation Officer. Failure to submit to a
       search may be grounds for revocation of release. You must warn any other
       occupants that the premises may be subject to searches pursuant to this condition.
       The probation officer may conduct a search under this condition only when
       reasonable suspicion exists that you have violated a condition of supervision and that
       the areas to be searched contain evidence of this violation. Any search must be
       conducted at a reasonable time and in a reasonable manner.

Government moves to dismiss charges in CR17-00101 LEK as to defendant, Barbara
Williams - GRANTED.

Defendant advised of his right to appeal within 14 days of entry of judgment.

Submitted by: Agalelei Elkington, Courtroom Manager
